Citation Nr: 1532397	
Decision Date: 07/29/15    Archive Date: 08/05/15

DOCKET NO.  11-28 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to diabetes mellitus.  

2.  Entitlement to service connection for ischemic heart disease, to include as due to exposure to herbicides.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Nathanson, Associate Counsel 



INTRODUCTION

The Veteran had active service from May 1966 to May 1968 to include service in the Republic of Vietnam.  This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  

These matters were previously before the Board and remanded for further development in July 2013.  These issues were again before the Board in August 2014, when the Board denied the Veteran's claim.  The Veteran appealed the August 2014 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In an Order dated in March 2015, the Court vacated the Board's August 2014 decision with regard to the above mentioned claims and remanded the case to the Board for development consistent with a Joint Motion for Remand (JMR).  The remaining issues that were denied in the August 2014 Board decision were "not contemplated by [the] motion."  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Additional VA treatment records are located in the Virtual VA paperless claims file.  Although these documents were not reviewed by the RO, there is no prejudice to the Veteran as one issue is being granted and the other issue is being remanded for further development, and the Agency of Original Jurisdiction (AOJ) will have the opportunity to consider the evidence.  See 38 C.F.R. § 20.1304.  

The issue of service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam and is presumed to have been exposed to herbicides.

2.  The Veteran has ischemic heart disease.  

3.  There is insufficient evidence to rebut the presumption that the ischemic heart disease is due to the Veteran's exposure to herbicides.    


CONCLUSION OF LAW

Ischemic heart disease is presumed to have been incurred in wartime service.  38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that he has ischemic heart disease as a result of exposure to herbicides.  As the Veteran served in the Republic of Vietnam between May 1966 and May 1968, it is presumed that he was exposed to herbicides.  See DD Form 214; see also 38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).

VA laws and regulations provide that, if a veteran was exposed to herbicides during service, certain listed diseases, including ischemic heart disease, are presumptively service-connected.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.309(e).  As the October 2014 VA examination report contained a determination that the Veteran had a heart condition that qualified within the generally accepted medical definition of ischemic heart disease, and there is no affirmative evidence to the contrary, the Board finds that the Veteran's ischemic heart disease is presumed to have been caused by his exposure to herbicides during service.  

In sum, the Board finds that the Veteran's ischemic heart disease is presumptively service-connected.

The Board notes that, in a November 2014 decision, the RO granted service connection for coronary artery disease, effective on August 5, 2014, the date that the Veteran filed a claim to reopen a claim for service connection for a heart condition.  Although it is possible that the grant of ischemic heart disease may be rated together with the service-connected coronary artery disease, because the Veteran's claim for ischemic heart disease remained on appeal since he filed his claim in July 2010, a grant of service connection for this issue was required.  In light of the above, the RO must issue a rating decision for the grant of service connection for ischemic heart disease based on the July 2010 claim for benefits to preserve the Veteran's appellate rights.  


ORDER

Service connection for ischemic heart disease is granted.  


REMAND

The Board finds that a remand is required for further evidentiary development consistent with the March 2015 JMR.  The JMR noted that a July 2013 VA examiner failed to consider particular evidence.  

First, the Veteran was afforded a VA examination in connection with his claim for service connection for hypertension in July 2013.  The examiner opined that the Veteran's hypertension was not due to his diabetes as the hypertension developed concurrently with the diabetes and, at that time, there was no evidence of diabetic nephropathy.  The examiner further opined that the hypertension was not aggravated by the diabetes as the Veteran's blood pressure remained generally stable since that time.  However, the Board finds that the examination report is inadequate as the examiner did not consider medical evidence indicating a history of kidney stones and nephrolithiasis/renal colic and did not consider the notation of an abnormal blood urea nitrogen (bun) level of 272.  See, January 2010 VA treatment record; October 2011 VA treatment record; August 2014 VA treatment record.  

Second, the Veteran served in the Republic of Vietnam between 1966 and 1868 and is therefore presumed to have been exposed to herbicides during service.  The National Academy of Sciences (NAS) Institute of Medicine's Veterans and Agent Orange: Update 2010 (2010 Update) concluded that there is limited or suggestive evidence of an association between exposure to Agent Orange and hypertension.  Accordingly, the Board finds that the AOJ should obtain an opinion to determine if the Veteran's hypertension is related to his exposure to herbicides during active duty.  See 38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); Stefl v. Nicholson, 21 Vet. App. 120 (2007).

Third, while this case is on remand, any outstanding VA medical records should also be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Request any outstanding VA medical records.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran.

2.  After any additional records are associated with the claims file, schedule the Veteran for a VA examination to determine the etiology of any hypertension that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  An explanation for all opinions must be provided.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements, and it should be confirmed that such records were available for review.

The Veteran is competent to attest to matters of which he has first-hand knowledge, including his observable symptoms.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner is asked to address the following:

First, the examiner must provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that hypertension manifested in or is otherwise related to the Veteran's period of active service, to specifically include to the Veteran's exposure to herbicides during his service in the Republic of Vietnam (notwithstanding that hypertension is not on the presumptive list of disease associated with herbicides).    

Second, the examiner must provide an opinion regarding whether it is at least as likely as not (a 50 percent or greater probability) that the hypertension was caused or aggravated (permanently worsened) by the Veteran's diabetes mellitus.

In rendering the opinions, the examiner must expressly address the medical evidence indicating a history of kidney stones and nephrolithiasis/renal colic and also the notation of an abnormal blood urea nitrogen (bun) level of 272.  See, January 2010 VA treatment record; October 2011 emergency room record; and August 2014 outpatient cardiology treatment record.  

4.  Review the examination report and medical opinion to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

5.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

6.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


